Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 6, 2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2017/0370034) in view of Podhajny (US 8,997,529).
Regarding Claim 1, Kuo discloses a knitted component comprising: a first surface (i.e. top surface) and a second surface (i.e. bottom surface), the first surface facing opposite the second surface; a pod (200) having the first surface and the second surface (as seen in Fig.4); and an edge region (region of 20 on the side adjacent 200) having the first surface and the second surface, the edge region at least partially demarcating the pod (as seen in Fig.2 & 4); a first yarn (21) substantially forming the first surface of the pod (as seen in Fig.2); and a second yarn (22) substantially forming the second surface of the pod (as seen in Fig.4), and the second yarn substantially forming the first surface of the edge region (i.e. the second yarn is present on the top surface as seen in Fig.2) and substantially forming the second surface of the edge region (i.e. the second yarn is present on the bottom surface as seen in Fig.2 & 4) such that the first yarn (21) remains between the first surface and the second surface in the edge region (region of 20 on the side adjacent 200)(as seen in Fig.4, 21 is between the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn material of Kuo with a fusible yarn material, as taught by Podhajny, in order to provide a durable knit material that will perform well during repeated use.

Regarding Claim 2, Kuo discloses a knitted component of claim 1, wherein the pod (200) includes a pocket (i.e. between 21 & 22) between the first surface and the second surface (as seen in Fig.4).  

Regarding Claim 3, Kuo discloses a knitted component of claim 1, wherein a material (100) is inlayed between the first surface and the second surface of the pod, and wherein the material includes a plurality of inlaid yarns (para.35; as seen in Fig.4).  

Regarding Claim 4, Kuo discloses the invention substantially as claimed above. However, Kuo does not disclose a tie yarn extending between the first surface and the second surface within the pod, wherein the tie yarn is a monofilament strand. However, Podhajny teaches a knit material (1000) having a pod (i.e. pocket) with a first surface (901,903) and a second surface (902,904), a tie yarn (1001) extending between the first surface and the second surface within the pod (as seen in Fig.10), wherein the tie yarn is a monofilament strand (Col.15, line 17).


Regarding Claim 5, When in combination Kuo and Podhajny further teach a knitted component of claim 1, wherein the first yarn has a melting temperature that is lower than a melting temperature of the second yarn (as seen by 1301 & 1302 of Podhajny: Col.19, lines 11-24 & Col.19, line 59-Col.20, line 41).

Regarding Claim 6, Kuo discloses a knitted component of claim 1, wherein the edge region has a first degree of flexibility, wherein the pod has a second degree of flexibility, and wherein the first degree of flexibility is greater than the second degree of flexibility (i.e. as the edge region of 20 is thinner than the pod 200, it would have a great degree of flexibility than the pod, which is thicker).  

Regarding Claim 7, Kuo discloses the invention substantially as claimed above. Kuo does not specifically show a second pod with the exact same structure as the first pod. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have formed two pods in the knit material of Kuo, in order to provide the optimum number of pods for delivering the desired aesthetic appearance to the material. Further, such a modification would amount to a 

Regarding Claim 8, Kuo discloses an article formed of a knitted component, the article comprising: a first surface (i.e. top surface) and a second surface (i.e. bottom surface), the first surface facing opposite the second surface; a pod (200) having the first surface and the second surface (as seen in Fig.4); and an edge region (region of 20 on the side adjacent 200) having the first surface and the second surface, the edge region at least partially demarcating the pod (as seen in Fig.2 & 4); a first material (21) substantially forming the first surface of the pod, wherein the first material is included in a first yarn (as seen in Fig.2); and a second yarn (22) substantially forming the second surface of the pod (as seen in Fig.4), and the second yarn substantially forming first surface of the edge region (i.e. the second yarn is present on the top surface as seen in Fig.2) and substantially forming the second surface of the edge region (i.e. the second yarn is present on the bottom surface as seen in Fig.2 & 4) such that the first yarn (21) remains between the first surface and the second surface in the edge region (region of 20 on the side adjacent 200)(as seen in Fig.4, 21 is between the top and bottom surfaces of 20, as 21 spans from the top to the bottom surface). Kuo does not disclose wherein the first material is a fusible material included in a first yarn. However, Podhajny teaches a knit material having a fusible yarn (1302; Col.19, lines 11-24).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn 

Regarding Claims 9 and 19, Kuo discloses the invention substantially as claimed above. Kuo does not disclose wherein the first material is at least partially translucent or transparent. However, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention for the first material of Kuo to be at least partially translucent or transparent of, in order to provide the desired aesthetic appearance to the material. It is noted that a change in color is generally recognized as being within the level of ordinary skill in the art. Additionally, “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense."  A change in the color of the yarn would have been obvious due to design incentives or market forces providing a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Further, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the yarn of Kuo to be transparent or translucent, since applicant has not disclosed that such solves any stated problem or is for any particular purpose other than aesthetics. Furthermore, it is noted that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).

Regarding Claim 10, When in combination Kuo and Podhajny further teach an article of claim 8, wherein the first material included in the first yarn is at least partially fused (Podhajny: Col.19, line 59-Col.20, line 41).

Regarding Claim 11, Kuo discloses an article of claim 8, wherein the pod (200) includes a pocket (i.e. between 21 & 22) between the first surface and the second surface (as seen in Fig.4).  

Regarding Claim 12, Kuo discloses an article of claim 8, wherein a second material (100) is inlayed between the first surface and the second surface of the pod (para.35; Fig.4).  

Regarding Claim 13, When in combination Kuo and Podhajny further teach an article of claim 12, wherein the first material is at least partially fused such that it is bonded to the second material (as seen by 1301 & 1302 of Podhajny: Col.19, lines 11-24 & Col.19, line 59-Col.20, line 41).

Regarding Claim 14, Kuo discloses an article of claim 12, wherein the second material includes a plurality of inlaid yarns (para.35; as seen in Fig.4).  

Regarding Claims 15 and 16, Kuo discloses the invention substantially as claimed above. However, Kuo does not disclose a tie yarn extending between the first 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pod of Kuo to include a monofilament tie yarn, as taught by Podhajny, in order to provide a yarn that interlocks the separate layers with each other so that they do not become separated or shift with relation to one another in an unwanted manner.

Regarding Claim 17, Kuo discloses an article formed of a knitted component, the article comprising: a first surface (i.e. top surface) and a second surface (i.e. bottom surface), the first surface facing opposite the second surface (as seen in Fig.4); a pod (200) having the first surface and the second surface; and an edge region (region of 20 on the side adjacent 200) having the first surface and the second surface (as seen in Fig.4), the edge region at least partially demarcating the pod (as seen in Fig.2); a first material (21) substantially forming the first surface of the pod (as seen in Fig.4), and wherein the first material remains between the first surface and the second surface in the edge region (region of 20 on the side adjacent 200)(as seen in Fig.4, 21 is between the top and bottom surfaces of 20, as 21 spans from the top to the bottom surface); and a second yarn (22) substantially forming the second surface of the pod (as seen in Fig.4), the second yarn including a second material, (i.e. 22 is a separate yarn from 21 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first yarn material of Kuo with a fusible yarn material, as taught by Podhajny, in order to provide a durable knit material that will perform well during repeated use. When in combination Kuo and Podhajny teach the second material (of Kuo) having a melting point that is higher than a melting point of the fusible material (i.e. as 22 of Kuo it is not melted it has a higher melting point  than that of the fusible material which is melted).

Regarding Claim 18, Kuo discloses an article of claim 17, wherein the third material (100) includes a plurality of inlaid yarns (para.35; as seen in Fig.4).  

Regarding Claim 20, When in combination Kuo and Podhajny further teach an article of claim 17, wherein the first material included in the first yarn is at least partially fused (Podhajny: Col.19, line 59-Col.20, line 41).


 Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MEGAN E LYNCH/Primary Examiner, Art Unit 3732